Title: To George Washington from Alexander Hamilton, 4 January 1793
From: Hamilton, Alexander
To: Washington, George



Treasury Departmt January 4th 1793.

The Secretary of the Treasury has the honor to submit to the President of the United States two Communications, one of the 13th & the other of the 21st of December last, suggesting certain alterations in the arrangement heretofore made, within the Revenue, District of North Carolina. These communications are accompanied with some supplementary documents, explanatory of them. The arrangement suggested in the last appears to me the most adviseable which present circumstances will permit—with this exception only, that the salaries proposed for the Inspectors of Surveys No. 2 and 5. be inverted; allowing to the former 100 Dollars, and to the latter 120 Dollars. The consideration that the Inspector of No. 2. is also a Collector of the Customs, dictates this suggestion.

Alexander HamiltonSecretary of the Treasury.

